United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/ A þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On May 15, 2009 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): YesoNo þ This amendment is being filed to revise the disclosure regarding the effect of the issuance of common stock purchase warrants as part of a financing by the Company in June 2008. ASIA CORK INC. FORM 10-Q/ A QUARTERLY PERIOD ENDED MARCH 31, 2009 INDEX Page PART I FINANCIAL INFORMATION 1 Item 1: Financial Statements 1 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3: Quantitative and Qualitative Disclosures About Market Risk 25 Item 4: Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3: Default upon Senior Securities 26 Item 4: Submission of Matters to a Vote of Security Holders 26 Item 5: Other Information 26 Item 6: Exhibits 26 PART I Financial Information ITEM 1. FINANCIAL STATMENTS Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Condensed Consolidated Balance Sheets March 31, 2009 December 31, 2008 (Unaudited) (Audited) Assets: Current Assets Cash and equivalents $ 18,979 $ 23,605 Accounts receivable, net of allowance for doubtful accounts of $22,940 and $23,787, respectively 4,645,920 4,956,005 Inventories 2,632,242 2,756,011 Advance to suppliers 2,826,187 2,562,357 Loan to unrelated party 1,463,351 1,465,738 Deferred income tax assets 6,705 7,757 Prepayments and other current assets 91,637 34,718 Total Current Assets 11,685,021 11,806,191 Property and Equipment - Net 4,731,266 4,813,629 Deposit for Purchase of Fixed Assets 2,019,425 2,022,719 Deposit for Acquisition 1,463,351 1,465,738 Investment - At Cost 2,048,692 2,052,034 Intangible Assets- Net 169,546 171,178 Deferred Income Tax Assets 15,731 16,586 Total Assets 22,133,032 22,348,075 Liabilities and Equity: Liabilities: Current Liabilities Accounts payable and accrued expenses 1,379,966 1,395,366 Loan payable 439,005 439,722 Convertible note, net 644,123 574,276 Customer deposit 10,102 10,118 Taxes payable 187,973 275,224 Due to stockholders/officers 177,410 177,699 Other current liabilities 3,418 33,027 Total Current Liabilities 2,841,997 2,905,432 Total Liabilities 2,841,997 2,905,432 Equity: Asia Cork Inc. Stockholders' Equity: Common stock, $0.0001 par value, 200,000,000 shares authorized, 35,663,850 issued and outstanding 3,566 3,566 Additional paid-in capital 4,485,446 4,485,446 Additional paid-in capitalstock warrant 279,386 279,386 Reserve funds 2,236,716 2,236,716 Retained earnings 7,853,242 7,966,783 Accumulated other comprehensive income 2,636,129 2,668,724 Total Asia Cork Inc. Stockholders' Equity 17,494,485 17,640,621 Noncontrolling Interest 1,796,550 1,802,022 Total Equity 19,291,035 19,442,643 Total Liabilities and Equity $ 22,133,032 $ 22,348,075 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Condensed Consolidated Statements of Operations (Unaudited) For Three Months Ended March 31, 2009 2008 (Unaudited) (Unaudited) Revenues $ 902,504 $ 2,516,345 Cost of Goods Sold 689,587 1,683,099 Gross Profit 212,917 833,246 Operating Expenses Selling expenses 125,165 279,294 General and administrative expense 114,282 73,469 Total Operating Expenses 239,447 352,763 (Loss) Income From Operations (26,530 ) 480,483 Other Income (Expense) Interest (expense), net (114,384 ) (12,553 ) Other income , net 24,725 34,143 Total Other (Expense) Income (89,659 ) 21,590 (Loss) Income Before Taxes (116,189 ) 502,073 Provision for Income Taxes 2,824 76,791 Net (Loss) Income Before Noncontrolling Interest (119,013 ) 425,282 Less: Net (loss) income attributable to the noncontrolling interest (5,472 ) 35,100 Net (Loss) Income Attributable to Asia Cork Inc. $ (113,541 ) $ 390,182 Earnings Per Share - Basic and Diluted: - Basic $ (0.00 ) $ 0.01 - Diluted: $ (0.00 ) $ 0.01 Weighted Common Shares Outstanding - Basic and Diluted - Basic 35,663,850 35,413,850 - Diluted: 38,734,025 35,413,850 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Condensed Consolidated Statements of Comprehensive (Loss) Income (Unaudited) For Three Months Ended March 31, 2009 2008 (Unaudited) (Unaudited) Net (Loss) Income Before Noncontrolling Interest $ (119,013 ) $ 425,282 Other Comprehensive (Loss) Income: Foreign Currency Translation (Loss) Income (32,595 ) 614,388 Comprehensive (Loss) Income $ (151,608 ) $ 1,039,670 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Condensed Consolidated Statements of Changes in Equity(Unaudited) For Three Months Ended March 31, 2009 and the Year Ended December 31, 2008 Asia Cork Inc. Stockholders' Equity Common Stock, Additional Paid-in Capital Additional Paid-in CapitalStock Warrant Retained Earnings / (Accumulated Deficit) Other Comprehensive Income (Expense) Noncontrolling Interest No. of Shares Amount Reserve Fund Total Balance, December 31, 2007 35,413,850 $ 3,541 $ 4,396,772 $ - $ 1,741,715 $ 5,729,630 $ 1,564,966 $ 1,522,318 $ 14,958,942 Patent rights donated by chairman - - 4,199 - 4,199 Issued convertible note with stock warrant in June, 2008 - - - 279,386 - 279,386 Issued new common stocks on July 31, 2008 for service received 150,000 15 43,485 - 43,500 Issued new common stocks on August 14, 2008 for service received 100,000 10 40,990 - 41,000 Net income for year ended December 31, 2008 - 2,732,154 - 279,704 3,011,858 Appropriation of reserve funds - 495,001 (495,001 ) - - - Foreign currency translation gain - 1,103,758 - 1,103,758 Balance, December 31, 2008 35,663,850 $ 3,566 $ 4,485,446 $ 279,386 $ 2,236,716 $ 7,966,783 $ 2,668,724 $ 1,802,022 $ 19,442,643 Net loss for three months ended March 31, 2009 (113,541 ) (5,472 ) (119,013 ) Foreign currency translation loss (32,595 ) (32,595 ) Balance, March 31, 2009 35,663,850 $ 3,566 $ 4,485,446 $ 279,386 $ 2,236,716 $ 7,853,242 $ 2,636,129 $ 1,796,550 $ 19,291,035 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Condensed Consolidated Statements of Cash Flows(Unaudited) For the Three Months Ended March 31, 2009 2008 (Unaudited) (Unaudited) Cash Flows From Operating Activities Net (Loss) Income $ (113,541 ) $ 390,182 Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities Depreciation and amortization 75,846 57,860 Bad debt adjustment (808 ) (347 ) Net (loss) income attributable to noncontrolling interest (5,472 ) 35,100 Deferred income tax benefits 1,866 - Consulting fees adjusted from deferred 9,840 - Interest expenses for discount on convertible note 69,756 Changes in operating assets and liabilities: Accounts receivable 303,315 (68,220 ) Inventories 119,475 378,493 Advance to suppliers (268,441 ) 20,022 Prepayments and other current assets (66,908 ) (4,669 ) Accounts payable and accrued expenses (13,149 ) (118,629 ) Taxes payable (86,944 ) (535,001 ) Other current liabilities (29,603 ) (8,417 ) Net Cash (Used in) Provided by Operating Activities (4,768 ) 146,374 Net (Decrease) Increase in Cash and Equivalents (4,768 ) 146,374 Effect of Exchange Rate Changes on Cash 142 14,696 Cash and Equivalents at Beginning of Period 23,605 367,396 Cash and Equivalents at End of Period $ 18,979 $ 528,466 SUPPLEMENT DISCLOSURES OF CASH FLOW INFORMATION Interest expenses paid $ 13,112 $ 13,825 Income taxes paid $ 108 $ 282,495 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Asia Cork Inc. and Subsidiaries (F/K/A Hankersen International Corp. and Subsidiaries) Notes to Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION a) Interim financial statements: The unaudited condensed consolidated financial statements of Asia Cork Inc.(f/k/a Hankersen International Corp.) and subsidiaries (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of December 31, 2008 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. b) Description of business and reverse merger: Asia Cork Inc. (f/k/a Hankersen International Corp.) (the "Company") was incorporated on August 1, 1996, under the laws of the State of Delaware. Until August 2005, the Company had no operations and the sole purpose of the Company was to locate and consummate a merger or acquisition with a private entity. On July 11, 2008, the Company's wholly owned subsidiary, Asia Cork Inc., was merged into its parent, the Company, in order to change the name of the Company, after approval by the Board of Directors of the Company pursuant to the Delaware General Corporation Law. The Company is the surviving company of the merger and, except for the adoption of the new name its Certificate of Incorporation is otherwise unchanged. The wholly-owned subsidiary was formed in July 2008 and had no material assets. As permitted by Delaware General Corporation Law, the Company assumed the name of its wholly owned subsidiary following the merger and now operates under the name Asia Cork Inc. The Company’s common stock is quoted on the Over the Counter Bulletin Board under the trading symbol “AKRK.OB 6 In August 2005, the Company, through Kushi Sub, Inc., a newly formed Delaware corporation and wholly-owned subsidiary of the Company ("Acquisition Sub") acquired all the ownership interest in Hanxin (Cork) International Holding Co., Ltd. ("Hanxin International"), a British Virgin Islands limited liability corporation, organized in September 2004. The Company acquired Hanxin International in exchange for shares of common stock and shares of the Series A Preferred Stock of the Company. The capitalizations are described in further detail in Note 18 to the accompanying consolidated financial statements. Subsequent to the merger and upon the conversion of the Series A Preferred Stock, the former shareholders of Hanxin International will own 95% of the outstanding shares of the Company's common stock. As a result of the ownership interests of the former shareholders of Hanxin International, for financial statement reporting purposes, the merger was treated as a reverse acquisition, with Hanxin International deemed the accounting acquirer and Kushi deemed the accounting acquiree. Historical information of the surviving company is that of Hanxin International. Hanxin International has no other business activities but owns 100% of Xi'An Cork Investments Consultative Management Co., Ltd. ("Xi'An"), which owns 92% of Xian Hanxin Technology Co., Ltd. ("Hanxin"), incorporated in July 2002, both Xi'An and Hanxin are People's Republic of China (“PRC”) corporations. Most of the Company’s activities are conducted through Hanxin. During the year ended December 31, 2005, Hanxin acquired 75% equity interest of Cork Import and Export Co. Ltd. (“CIE”), a PRC corporation engages in cork trading businesses. Hanxin is engaged in developing, manufacturing and marketing of cork wood floor, wall and decorating materials. Its products are sold to customers in China and oversea customers in India, the United States of America, Germany and Japan through the distributors or agents c) Negative Cash Flow in Operating Activities during Transaction Period and Management Plans Commencing from fourth quarter 2008, due to adverse market conditions for home and commercial renovation and decoration, the Company’s accounts receivable outstanding for over a half year increased to $2,521,196 (equivalent to RMB17,228,923) and the cash and equivalents dropped significantly to $18,979 as of March 31, 2009. In addition, the Company had negative cash flow in operating activities for the year ended December 31, 2008 and for the three months ended March 31, 2009, respectively. These events raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern and its future success is dependent upon its ability to collect the outstanding accounts receivable, to borrow the money either from shareholders or outside credit union, banks, or investors, and to raise capital in the near term to (1) satisfy its current obligations, and (2) the successful wide scale development and marketing of its high profit products. 7 The Company presently has ongoing discussions and negotiations with a number of additional financing alternatives. However, the Company has no definitive agreements to provide funding at this time. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. d) Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period.
